Appeal from an order of the Surrogate’s Court, Niagara County (Peter L. Broderick, Sr., S.), entered July 14, 2006 in a proceeding pursuant to SCPA 2103. The order, among other things, granted judgment in favor of the estate of Woodrow Wilson Wager and against respondents in the amount of $115,000.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision by the Surrogate. Present— Gorski, J.P., Smith, Centra, Lunn and Peradotto, JJ.